 Case 3:19-cv-00902-NJR Document 42 Filed 05/13/21 Page 1 of 4 Page ID #150




                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


 LUIS A. SERRANO,                                )
                                                 )
 Plaintiff,                                      )
                                                 )
 vs.                                             )      Case No. 3:19-cv-00902-GCS
                                                 )
 ANTHONY WILLS, and JENNIFER A.                  )
 WHITLEY,                                        )
                                                 )
 Defendants.
                            MEMORANDUM & ORDER

SISON, Magistrate Judge:

       Plaintiff Luis Serrano, an inmate in the custody of the Illinois Department of

Corrections (“IDOC”) who is currently incarcerated at Pontiac Correctional Center

(“Pontiac”), brings this action pursuant to 42 U.S.C. § 1983. (Doc. 1). Plaintiff asserts that,

in violation of the Eighth Amendment, officers at Menard failed to protect him from an

attack by four other inmates, who Plaintiff allege were members of “various Latino

gangs.” (Doc. 10, p. 2). Now before the Court is Plaintiff’s motion for a temporary

restraining order, in which Plaintiff requests that Defendants be enjoined from assigning

him a cellmate due to recent threats of assault from Latino gang members. (Doc. 33). For

the reasons outlined below, the motion for a temporary restraining order is DENIED.

       According to Federal Rule of Civil Procedure 65(b)(1)(A), a Court may only issue

a temporary restraining order if specific facts in an affidavit or verified complaint show

that “immediate and irreparable injury, loss, or damage will result to the movant before

the adverse party can be heard in opposition.” The Prison Litigation Reform Act


                                          Page 1 of 4
 Case 3:19-cv-00902-NJR Document 42 Filed 05/13/21 Page 2 of 4 Page ID #151




(“PLRA”) applies to suits filed by incarcerated individuals and limits the equitable relief

a court may order, including in relief issued in response to a temporary restraining order.

See 42 U.S.C. § 1997e; 18 U.S.C. § 3626. If a Court issues injunctive relief with respect to

prison conditions, such relief must be “narrowly drawn,” extend no further than

necessary to correct the violation of a federal right, and must be the least intrusive means

necessary to correct the violation. Brown v. Plata, 563 U.S. 493, 530 (2011). When

evaluating these factors, the Court must give substantial weight to adverse impacts on

public safety or the operation of a criminal justice system. Id. (internal citations omitted).

        Injunctive relief is only appropriate if it addresses a matter presented in the

underlying suit and if it seeks relief of the same character as that sought in the predicate

litigation. See Daniels v. Dumsdorff, No. 19-cv-394-NJR, 2019 WL 3322344, at *1 (S.D. Ill.

Jul. 24, 2019). Furthermore, courts are most reluctant to interfere with the internal

administration of state prisons. See Bell v. Wolfish, 441 U.S. 520, 547 (1979). Nevertheless,

a Court will intervene to “remedy unjustified violations of those rights retained by

prisoners.” Williams v. Lane, 851 F.2d 867, 871 (7th Cir. 1988). This is especially pertinent

where the movant’s safety is at issue. See Tay v. Dennison, 457 F. Supp.3d 657, 679 (S.D.

Ill. 2020).

        In his motion for relief, Plaintiff requests the Court order that Ms. Leonta Jackson,

the warden at Pontiac; the IDOC; and their officers, agents, employees and all persons

acting in participation with them be prevented from assigning Plaintiff a cellmate. (Doc.

33, p. 1-2). Plaintiff asserts that Latino gangs at Pontiac have threatened to assault him

unless he joins the gangs. Id. at p. 1, p. 4. He further states that he has received a “kyte,”


                                          Page 2 of 4
 Case 3:19-cv-00902-NJR Document 42 Filed 05/13/21 Page 3 of 4 Page ID #152




or a form of intra-prison communication, from Latino gangs threatening to assault him

since he has been transferred from segregation to housing in the general population. Id.

       In response, Defendants note that Plaintiff’s underlying complaint describes a

violation which occurred at Menard, not Pontiac. (Doc. 37, p. 2). As employees of Menard,

Defendants have no control over Plaintiff’s cell assignments at Pontiac. Id. However, out

of an abundance of caution, Defendants also contacted officials at Pontiac to inquire into

Plaintiff’s current safety and cell assignments. Id. at p. 3. Pontiac officials relayed that

Plaintiff was moved to segregation housing on April 1, 2021, for at least forty-two days.

Id. He remains in segregation housing until at least May 13, 2021. Id. Furthermore,

Plaintiff may request to be placed in protective custody if he feels he is in continued

danger. Id. at p. 4. On April 22, 2021, Plaintiff’s counselor prepared correspondence to

advise Plaintiff of the appropriate means of requesting protective custody placement if

he would like to do so. Id. at p. 4. Accordingly, Plaintiff has a means of securing his safety

through the appropriate intra-prison channels.

       Because Plaintiff’s request for relief does not address a matter in his underlying

suit, the Court finds that injunctive relief is inappropriate at this time. Further, as the

Court notes that Plaintiff is no longer currently in danger and has a means of securing his

safety through prison processes if he feels his safety is not secured, the Court finds that

interference in prison administration through injunctive relief is not warranted at this

time. Accordingly, Plaintiff’s motion for a temporary injunction is DENIED.




                                          Page 3 of 4
Case 3:19-cv-00902-NJR Document 42 Filed 05/13/21 Page 4 of 4 Page ID #153




        IT IS SO ORDERED.
                                                           Digitally signed
        Dated: May 13, 2021.
                                                           by Judge Sison 2
                                                           Date: 2021.05.13
                                                           11:14:53 -05'00'
                                          GILBERT C. SISON
                                          United States Magistrate Judge




                                 Page 4 of 4
